Citation Nr: 1431012	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-21 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran had active service from to June 1950 to Jun 1954 and September 1954 to April 1973.  He died in February 2001, and the appellant claims as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Finally, the appellant submitted an August 2011 VA Form 9 indicating a desire to appeal the issue wherein she requested a Board hearing at the local RO.  After notification, she failed to appear for the March 2014 hearing and did not request postponement or offer a good cause explanation.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The Veteran died in February 2001.

2.  At the time of death, the Veteran and the appellant were divorced.

3.  The Veteran and the appellant did not enter into a common law marriage after their divorce.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of basic eligibility for DIC have not been met.  38 U.S.C.A. §§ 1304, 1541, 5121 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought 'because of [ ] lack of legal entitlement.'  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to recognition as an eligible surviving spouse, and, as such, the VCAA does not apply.

Analysis

In this case, the appellant is seeking death benefits as a surviving spouse.  For the reasons explained below, the Board finds against her claim.

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a 'spouse' is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31).  A 'marriage' means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 C.F.R. § 3.1(j).

The term 'surviving spouse,' except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).

A surviving spouse must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

In this case, the evidence reflects that the appellant and the Veteran were married in June 1954 and finalized their divorced in July 1975.  In this regard, a copy of a State of Iowa Marriage Certificate shows the appellant and the Veteran were married in June 1954, and a copy of the divorce decree from the Court of Common Pleas, Domestic Relations Division, Summit County, Ohio shows the parties were divorced in July 1975.  

The Veteran's death certificate shows the Veteran died in February 2001.  The certificate notes that the Veteran was divorced at the time of his death.

The appellant has not alleged that they entered into a common law marriage or that they intended to enter into a common law marriage.  

Thus, the appellant does not meet the basic eligibility requirements for entitlement to VA benefits as a surviving spouse as the appellant was not married to the Veteran at the time of his death.  

The Board considered the appellant's claims that the Veteran sought a divorce in a  state where she did not reside and that she eventually finalized her divorce years later.  The Board also acknowledges the appellant's more than 21 years of marriage to the Veteran thru deployments and active duty service prior to their divorce.  The Board is sympathetic to the appellant and cognizant of the articulate arguments that she and her representative have made in this regard.  However, the Board is bound by the applicable statutes, regulations, and General Counsel opinions cited above.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Those binding authorities require that, because the appellant was not married to the Veteran at the time of his death, her claim to recognition as the surviving spouse of the Veteran for purposes of basic eligibility for DIC must be denied.

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


